NUMBER 13-11-00061-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MICHAEL SENSINGER,                                                              Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                      On Appeal from the 347th District Court
                           of Nueces County, Texas.



                          MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Rodriguez and Garza
                      Memorandum Opinion Per Curiam

       Appellant, Michael Sensinger, attempts to appeal a conviction for injury to an

elderly individual. The trial court has certified that Athe defendant has waived the right of

appeal.@ See TEX. R. APP. P. 25.2(a)(2).
        On March 22, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

        On July 11, 2011, counsel filed a letter brief with this Court. Counsel=s response

does not establish: (1) that the certification currently on file with this Court is incorrect, or

(2) that appellant otherwise has a right to appeal.          The Texas Rules of Appellate

Procedure provide that an appeal must be dismissed if the trial court=s certification does

not show that the defendant has the right of appeal. TEX. R. APP. P. 25.2(d); see TEX. R.

APP. P. 37.1, 44.3, 44.4.

        Accordingly, this appeal is DISMISSED. Any pending motions are dismissed as

moot.



                                                    PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
28th day of July, 2011.




                                               2